Name: Commission Regulation (EEC) No 851/89 of 31 March 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/56 Official Journal of the European Communities 1 . 4 . 89 COMMISSION REGULATION (EEC) No 851/89 of 31 March 1989 fixing the amount of the subsidy on oil seeds maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the application of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 798/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as - last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 1 April 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 f), as last amended by Regulation (EEC) No 803/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of (&gt;) OJ No 172, 30 . 9. 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 1 April 1989. (2) OJ No L 197, 26. 7. 1988 , p. 1 . (4 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 85, 30. 3 . 1989, p . 24. (4 OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 197, 26. 7 . 1988 , p. 10 . 0 OJ No L 73, 17. 3 . 1989, p. 32. (8) OJ No L 85, 30 . 3 . 1989, p. 37. 0 OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 1 . 4. 89 Official Journal of the European Communities No L 89/57 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0) 4th period 8 (') 5th period 9 0) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 19,836 47,24 52,69 957,82 144,98 173,58 16,125 12,436 31 012 2 285,03 89,44 3 142,36 0,00 4 301,70 0,580 0,000 19,753 47,05 52,48 953,81 144,25 172,81 16.043 12,363 30 850 2 239,07 89.44 3 133,15 0,00 4 284,70 0,580 0,000 19,512 46,49 51,84 942,17 142,36 170,66 15,833 12,189 30 362 2163,40 89,44 3 091,23 0,00 4 223,51 1,170 0,000 16,564 39,51 44,03 799,82 120,38 144,72 13,387 10,240 25 525 1 737,03 180,43 2 704,63 0,00 3 663,47 1,170 0,000 16,163 38,57 42,97 780,46 117,23 141,14 13,037 9,950 24 838 1 657,14 180,43 2 646,27 0,00 3 586,04 1,170 0,000 15,762 37,86 42,02 761,10 1 14,08 137,56 12,686 9,557 23 786 1 500,27 180,43 2 552,79 0,00 3 463,11 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 89/58 Official Journal of the European Communities 1 . 4. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1 st period 5 2nd period 6 3rd period 7 (') 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 22,336 53,14 59,31 1 078,54 163,94 195,68 18,234 14,124 35 099 2 675,08 474,98 3 527,89 470,02 4 771,72 3,080 2,500 22,253 52,96 59,10 1 074,53 163,21 194,92 18,153 14,050 34 937 2 629,12 474,98 3 518,68 470,02 4 754,72 3,080 2,500 22,012 52,39 58,46 1 062,89 161,32 192,76 17,942 13,876 34 449 2 553,45 474,98 3 476,76 470,02 4 693,53 3,670 2,500 19,064 45,41 50,64 920,54 139,34 166,82 15,497 11,927 29 613 2 127,08 565,96 3 090,16 470,02 4 133,49 3,670 2,500 18,663 44,48 49,59 901.18 136.19 163,24 15,146 11,637 28 925 2 047,19 565,96 3 031,80 470,02 4 056,06 3,670 2,500 18,262 43,77 48,63 881,82 133,04 159,66 14,796 11,245 27 873 1 890,32 565,96 2 938,32 470,02 3 933,13 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the ' effects of the application of the system of maximum guaranteed quantities. 1 . 4. 89 Official Journal of the European Communities No L 89/59 ANNEX III Aids to sunflower seed (amounts per 100 kg) 1 Current4 1st period5 2nd period6 3rd period7 4th period8 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Pinal aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 23,632 56,23 62,75 1 141,12 173,41 207,02 19,287 14,935 37123 2 823,05 797,28 3 771,44 0,00 6 707,78 6 537,32 3 721,79 6 537,32 5,170 0,000 23,776 56,58 63,14 1 148,07 174,44 208,28 19,402 15,023 37 344 2 818,28 797,28 3 795,60 0,00 6 734,78 6 563,63 3 747,40 6 563,63 5,170 0,000 23,776 56,58 63,14 1 148,07 174,44 208,28 19,402 15,023 37 263 2 788,71 797,28 3 788,24 0,00 6 719,14 6 548,38 3 740,04 6 54838 5,170 0,000 23,776 56,59 63,14 1 148,07 174,44 208,28 19,402 14,995 37130 2 760,67 797,28 3 777,26 0,00 6 704,68 6 534,29 3 729,06 6 534,29 6,890 0,000 19,771 47,11 52,53 954,68 144,34 172,96 16,053 12340 30 663 2 179,73 1 062,53 3 414,37 0,00 5 940,70 5 789,72 3 366,17 5 789,72 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts-shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,082340 2,350040 43,616100 7,050680 8,123990 0,779560 0,648048 1 529,24 175,57200 171,41300 129,72000 2,078630 2,346990 43,610300 7,053270 8,122750 0,778983 0,649652 1 534,44 177,42700 172,09200 130,18700 2,074810 2,344670 43,595000 7,056340 8,121170 0,778594 0,651106 1 540,33 178,94200 1 72,92900 130,65000 2,071430 2,342150 43,577500 7,058590 8,118810 0,778384 0,652485 1 546,01 18037900 173,53800 131,07000 2,071430 2342150 43,577500 7,058590 8,118810 0,778384 0,652485 1 546,01 180,37900 173,53800 131,07000 2,061570 2,333630 43,500300 7,064000 8,114230 0,777556 0,657300 1 562,72 184,62300 175,61600 132,51600